Citation Nr: 0912235	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-37 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2005 rating decision in which the RO granted 
service connection and assigned an initial 30 percent rating 
for PTSD, effective November 25, 2003.  In June 2005, the 
Veteran filed a notice of disagreement (NOD) with the 
assigned rating..  A statement of the case (SOC) was issued 
in October 2005, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in November 2005.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO granted a higher initial rating of 
50 percent for PTSD during the pendency of the appeal, 
effective the date of the grant of service connection, 
inasmuch as higher ratings for this disability are available, 
and the Veteran is presumed to seek the maximum available 
benefit for a disability, the claim for a higher rating 
remains viable on appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Since the November 25, 2003, effective date of the grant 
of service connection, the Veteran's PTSD has been manifested 
by flashbacks, nightmares, distressing memories, depressive 
symptoms, anxiety, occasional passive suicidal ideation, 
occasional panic attacks, trouble sleeping, avoidance, 
blunted affect, irritability, hyperarousal, and exaggerated 
startle response; collectively, these symptoms are indicative 
of occupational and social impairment with deficiencies in 
most areas.  


CONCLUSION OF LAW

The criteria for assignment of an initial rating of 70 
percent, but no higher for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

After the rating action granting service connection for PTSD, 
and receipt of the Veteran's disagreement with the initial 
rating assigned, the October 2005 SOC set forth the criteria 
for higher ratings for PTSD (which suffices, in part, for 
Dingess/Hartman).  Thereafter, in a March 2007  letter, the 
RO provided notice to the Veteran regarding what information 
and evidence was needed to substantiate the claim for a 
higher rating, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA; this letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the above-described notice, and  
opportunity for the Veteran to respond, the November 2007 and 
December 2008 supplemental SOCs (SSOCs) reflect 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this   notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of March 2007 and April 
2008 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, as well as by d his representative 
and his mother, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a 70 percent rating, but no 
higher, for the Veteran's PTSD is warranted since the 
November 25, 2003 effective date of the grant of service 
connection. 

Historically, service connection for PTSD was denied in a 
June 1985 rating decision.  The Veteran filed a petition to 
reopen that claim on November 25, 2003.  The petition was 
initially denied in a May 2004 rating decision; however, a 
May 2005 rating decision reopened and granted the Veteran's 
claim for service connection for PTSD.  A 30 percent rating 
was initially assigned, effective November 25, 2003; the 
Veteran disagreed with this rating, and the initial 
disability rating was subsequently increased to 50 percent by 
a December 2008 rating decision.   

The initial rating for the Veteran's PTSD has been assigned 
pursuant to Diagnostic Code 9411.  However, the actual 
criteria for rating the Veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned when there  is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

The report of a November 2003 VA outpatient initial 
assessment  reflects  Axis I diagnoses of PTSD, chronic and 
severe; MDD (major depressive disorder), recurrent, moderate; 
alcohol dependence in FSR; cannabis abuse; and cocaine 
abuse-episodic.  The examiner assigned a GAF score of  45.  
During the examination, the Veteran reported being unemployed 
and living on his mother's cattle ranch.  The Veteran 
endorsed depressive symptoms consisting of sad mood, 
anhedonia, excessive guilt, decreased self-worth, occasional 
psychomotor retardation, and fleeting passive thoughts of a 
death being the solution to his despondency.  He also 
reported having trouble sleeping and flashbacks.  The 
examiner indicated that the Veteran also had nightmares, 
distressing memories, avoidance, restricted affect, social 
isolation, difficulty experiencing loving emotions, feelings 
of detachment and estrangement from others, dissociative 
experiences when under stress, irritability or outbursts of 
anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  There was no history of mania, 
hypomania, suicide attempts, assaults, abuse, neglect, self-
injurious behavior, homicide, psychosis, delusions, cognitive 
deficits, panic attacks, obsessions, compulsions, or body 
dysmorphia.  The Veteran was isolated socially, per his 
choice, due to his symptoms of hypervigilance and avoidance.

Mental status examination revealed the Veteran to be 
appropriately dressed and groomed with a pleasant and 
cooperative manner and good eye contact.  Speech was normal 
rate, tone, volume, and cadence.  His mood was anxious and 
his affect congruent.  Thought process was linear and goal-
directed and thought content showed no evidence of delusions 
or ruminations.  The Veteran denied suicidal ideation, 
homicidal ideation and assaultive ideation.  There were no 
audio or visual hallucinations and the Veteran did not appear 
to respond to internal stimuli.  He was fully oriented to 
person, place and day of the week.  Attention, concentration, 
and registration were grossly intact, as was memory, 
language, and executive functioning.  Insight and judgment 
were reportedly good.  It was noted that the Veteran's 
anxiety was severe and his depressive symptoms moderate.

VA treatment records from November 2003 to November 2005 
reflect  a continuing diagnosis of PTSD and assigned  GAF 
scores ranging from 46 to 49.  The Veteran was appropriately 
dressed and groomed at his appointments.  These records 
include notations that he  was noted that he was fully 
oriented, and his speech was normal rate, tone, volume, and 
cadence.  The Veteran described his mood as "worried," 
"okay," "the same," "I'm hanging in there," 
"irritable," "uptight, it wouldn't take much for me to 
snap" and "I'm uptight."  His affect was described as 
euthymic, mildly anxious and mildly blunted.  He was noted to 
have occasional brief episodes of heightened anxiety, which 
were described as mild, mild to moderate, and moderate.  The 
Veteran denied suicidal ideation.  Symptoms reported during 
this time were reexperiencing, hyperarousal, persistent 
anxiety due to his brother's heroine use, depression, and 
trouble sleeping.  After his brother lost the family 
business, the Veteran reported a worsening of anxiety and 
depression; however, in August and October 2005 it was 
reported that his anxiety and depressive symptoms were 
gradually improving.  It was noted that the Veteran did not 
have a history of violent behavior.  Dysthymic disorder was 
also reported as a diagnosis.  Notably, in January 2004, the 
Veteran indicated that a friend had recommended a certain 
medication.  

A November 2005 letter from the Veteran's readjustment 
counseling therapist indicates diagnoses of PTSD, chronic; 
dysthymic disorder, and nicotine dependence.  The therapist 
stated that the appropriate GAF score at that time, and the 
highest in the past twelve months, was 40.  He described the 
Veteran's symptoms as nightmares, flashbacks, paranoid 
obsessions, daily panic attacks, intrusive thoughts, a sense 
of a foreshortened future, restricted range of affect, 
irritable mood, hypervigilance and exaggerated startle 
response.  He also stated that the Veteran has a very 
difficult time from maintaining any type of employment for 
several years and that the Veteran has had difficulty in all 
major life areas.

In a November 2005 letter, the Veteran reported his symptoms 
included a persistently depressed mood, occasional panic 
attacks and a decreased quality of life.  

VA outpatient treatment records from January 2006 to June 
2006 reflect assigned GAF scores of 49, until June 2006 when 
a GAF score of 43 was assigned after the Veteran's dog and 
cow died.  In June 2006, the Veteran also reported more 
intense anxiety and depressive symptoms (they had been 
improving) due to environmental triggers, including the loss 
of his animals and preparing his mother's will.  The Veteran 
denied suicidal ideation during this time, but did report 
persistent anxiety and depression, insomnia, hyperarousal, 
nightmares, flashbacks, and irritability.  At his 
appointments he was appropriately dressed and groomed and had 
normal speech.  He reported his mood as "aggravated" and 
"normal, coping with life."  His affect was described as 
mildly blunted, blunted or blunted with full range; and his 
anxiety was described as moderate.  It was noted that he had 
not had any violent behavior.  

In an August 2006 letter, the Veteran's mother explained that 
the Veteran works extremely hard all the time on the farm, 
and that he has a very short fuse and with the least little 
thing he goes into a violent rage of temper.  

An August 2006 VA outpatient treatment note reflects an 
assigned  GAF of 43.  It was noted that the Veteran reported 
similar symptoms to the ones previously reported at his 
outpatient appointments.  The symptoms were more tolerable in 
spite of his stressors.  He had no suicidal ideation.  The 
examiner noted that the Veteran was appropriately dressed and 
groomed and had normal speech.  He reported his mood as "not 
good," and the physician noted the Veteran's affect was 
blunted with full range.    

The Veteran was afforded a VA mental disorders evaluation in 
March 2007.  During that examination, the Veteran stated he 
was employed as a farmer for the past 10 to 20 years and had 
lost no time from work during the last 12 month-period.  He 
reported staying on the farm unless somebody died or 
something like a mandatory examination or other appointment 
came up.  His disability reportedly prevented shopping, 
traveling, driving, and other recreational activities.  No 
other activities of daily living were affected.  

Mental status examination revealed the Veteran to be 
appropriately dressed with unremarkable speech.  He was 
cooperative and friendly with a blunted affect.  There was 
some hand wringing.  The Veteran's mood was anxious and 
agitated.  He was oriented to person, place and time.  His 
thought process was racing and thought content unremarkable.  
The Veteran understood outcome of behavior and that he had a 
problem.  He had paranoid delusions and sleep impairment.  
The Veteran reportedly had persistent auditory, visual, and 
olfactory hallucinations with no inappropriate behavior.  The 
hallucinations were described as flashbacks.  There were no 
obsessive/ritualistic behaviors.  The Veteran reported having 
panic attacks stating that he gets really uptight and feels 
like he wants to die.  He reported his heart feels like it is 
going to beat right out of his chest.  These episodes occur 
"a couple of times a week at least."  The Veteran reported 
that he does not drive because of the panic attacks.  A 
friend drove him to the examination.  Homicidal and suicidal 
thoughts were not present.  The Veteran had good impulse 
control and no episodes of violence.  He stated that he 
lashes out verbally when provoked.  Recent, remote, and 
immediate memory was normal.  

The examiner noted symptoms of recurrent distressing dreams 
of the traumatic event, acting or feeling if the traumatic 
event were recurring, physiological and intense psychological 
distress at exposure to cues that symbolize or resemble an 
aspect of the traumatic event, markedly diminished interest 
or participation in significant activities, feeling of 
detachment or estrangement from others, sense of 
foreshortened future, difficulty with sleep, irritability or 
outbursts of anger, hypervigilance, and exaggerated startle 
response.  The symptoms were described as continuous, severe, 
and chronic.

The examiner diagnosed PTSD, chronic and delayed; as well as 
dysthymic disorder; and assigned a GAF score of 40..  The 
examiner stated that the Veteran's PTSD symptoms appear to 
significantly interfere with optimal functioning.  The 
Veteran described compensatory functioning, like working on 
the farm, because he understands that it would be quite 
difficult for him to function in the workforce.  He also 
restricted his activities, such as driving.  According to the 
examiner, the Veteran's PTSD was productive of significant 
effects on social and occupational functioning.  

In a December 2007 statement, the Veteran reported having 
panic attacks and anxiety.

The Veteran was afforded another VA mental disorders 
evaluation in April 2008.  He was driven to the examination 
by his sister.  During that examination, the Veteran reported 
having nightmares approximately 2 to 3 times a week, sleeping 
difficulties, death wishes, anxiety, panic, feeling like he 
is going to do something crazy, as well as flashbacks with 
visual, auditory and olfactory hallucinations.  He stated 
that he has altercations with his brothers who are opiate 
dependents, one of whom tried to hit him with an axe and the 
other chased him with a gun and threatened to shoot him.  The 
Veteran reports that as a result of this he is extremely 
vigilant.  He had not seen his children in quite a while and 
stated that his sons were busy with their lives.  He reported 
looking after 12 head of cattle on his mother's farm.  
Essentially, working on the farm was something he grew up 
with and he did not make a significant amount of money for a 
living.  His mother owns the farm; he helps her out and she 
provides for him.  

On mental status examination, the Veteran had appropriate 
clothing and was cooperative.  He was oriented to time place 
and person, with slow but normal speech.  Memory function for 
events was within normal limits.  The Veteran's affective 
presentation was that of an individual who experiences 
intense emotional lability and has ego states of varying 
intensity, some of which are triggered by his experiencing 
startle reactions.  He did have visual hallucinations, but no 
major delusions.  Thinking was disorganized and social 
functioning majorly impaired due to constriction of affect, 
social isolation and depression.  The Veteran acknowledged 
homicidal and suicidal ideation but not of a major import.  

Continuous, severe, and chronic symptoms were noted.  These 
included, re-experiencing through dreams, acting or feeling 
as if the traumatic event were recurring, physiological and 
intense psychological distress at exposure to cues that 
symbolize or resemble an aspect of the traumatic event, 
marked diminished interest and participation in significant 
activities, avoidance, numbing, feelings of detachment and 
estrangement from others, irritability and outbursts of anger 
on a daily basis, hypervigilance, and exaggerated startle 
response.  The Veteran had restricted activity in his social 
life.  His mother was his main support. 

The diagnoses were PTSD, chronic and severe; and dysthymic 
disorder; and the assigned  GAF score was 44.  The examiner 
commented that the Veteran had difficulty in employment for 
several years and worked in a vocation on the family farm.  
He also ran a sawmill part time to make some spare change.  
The Veteran reported that he could not work in the work force 
so he helps out on the farm.  He also reported restricting 
his activities and avoiding social situations because of 
anxiety.  The examiner stated that the Veteran had 
significant difficulty in social and occupational 
functioning.  

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects diagnoses of MDD and dysthymic 
disorder.  Where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  As there is no indication here it 
is possible to distinguish the symptoms from the Veteran's 
various psychiatric disorders, the Board has considered all 
of his psychiatric symptoms in evaluating his service-
connected PTSD.

Given the above, the Board finds that, with resolution of all 
reasonable doubt in the Veteran's favor  his PTSD has more 
nearly approximated the criteria for a 70 percent, but no 
higher, rating since the effective date of the grant of 
service connection (November 25, 2003).  Collectively, the 
aforementioned medical evidence reflects that the Veteran's 
PTSD has been manifested by flashbacks, nightmares, 
distressing memories, depressive symptoms, anxiety, 
occasional passive suicidal ideation, occasional panic 
attacks, trouble sleeping, avoidance, blunted affect, 
irritability, hyperarousal, and exaggerated startle response.  
A 70 percent rating is supported by the November 2005 letter 
from the Veteran's readjustment counseling therapist, which 
states that the Veteran has had difficulty in all major life 
areas, and the GAF scores assigned, primarily reflecting 
serious symptoms or serious impairment in social, 
occupational or school functioning.

At no point during the period in question has the Veteran's 
overall PTSD symptomatology met the criteria for the maximum, 
100 percent rating.  The Board is well aware that not all of 
the demonstrative symptoms must be shown to warrant a higher 
rating; however, in this case, in light of the symptoms,  the 
Board finds that the Veteran's total disability picture has 
more nearly approximated the criteria required for a 
70 percent rating.  In this regard, the medical evidence does 
not show the Veteran to have gross impairment in thought 
process or communication, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  Rather, 
treatment records and examination reports describe the 
Veteran as being appropriately dressed and groomed, 
cooperative and as having good eye contact.  His thought 
process has been described as linear and goal-directed and it 
has been noted that he is oriented to person, place and day 
of the week.  Memory has been described as grossly intact.  

The Board recognizes that during the VA mental disorders 
evaluation in April 2008, the Veteran acknowledged homicidal 
and suicidal ideation but not of a major import, and during 
the VA mental disorders evaluation in March 2007, it was 
noted that the Veteran had persistent auditory, visual, and 
olfactory hallucinations with no inappropriate behavior.  The 
hallucinations were described as flashbacks.  However, on 
other occasions, the Veteran has denied suicidal ideation, 
homicidal ideation, assaultive ideation, and hallucinations.  
Accordingly, the competent evidence does not show persistent 
hallucinations, or the Veteran to be a persistent danger of 
hurting self or others.  Importantly, the Veteran has 
reported living with, and essentially working for, his 
mother.  He has also reported receiving rides to his 
appointments from his sister and a friend, and relayed that 
he was told about a certain medication by a friend.  Given 
these reported relationships, total occupation and social 
impairment is simply not shown, even when considering the 
Veteran's flashbacks/hallucinations and occasional homicidal 
and suicidal ideation.   

The Board further finds that none of the GAF scores assigned 
since the effective date of the grant of service connection-
primarily ranging from 43 to 49-alone, provides a basis for 
assigning an initial rating in excess of 70 percent for PTSD.  
According to DSM-IV, a GAF score ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  In this case, the 
Board recognizes that the Veteran has serious symptoms and 
impairment in social and occupational functioning; however, 
such symptoms and impairment are consistent with a 70 percent 
rating. 

The Board notes that that the GAF score of 40-assigned by 
the Veteran's Vet Center therapist in November 2005 and by 
the March 2007 VA examiner-appears to reflect even greater 
impairment than that contemplated in the 70 percent rating.  
Per the DSM-IV, GAF scores from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  However, the medical evidence of 
record reflects that the Veteran exhibited none of the 
symptoms identified in the DSM-IV as indicative of such a 
score.  In this regard, the Vet Center therapist did not 
indicate that the Veteran had any impairment in reality 
testing or communication.  Additionally, the March 2007 VA 
examiner himself noted that the Veteran's speech was 
unremarkable and that the Veteran was oriented to person, 
place, and time.  Accordingly, despite the assigned GAF 
scores of 40, the medical evidence does not demonstrate that 
the criteria for a higher rating have been met.  

Thus, for all the foregoing reasons, the Board finds that an 
initial  70 percent, but no higher, rating for PTSD is 
warranted.  In reaching the decision to award a higher 
initial rating, the Board has applied the  benefit-of-the 
doubt doctrine, but finds that the  preponderance of the 
evidence is against assignment of a higher rating at any 
point since the effective date of the grant of service 
connection.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

An initial 70 percent rating  for PTSD is granted, subject to 
the legal authority governing the payment of compensation 
benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


